DETAILED ACTION
This action is in response to the amendment filed September 24, 2021.  The specification and claims 1, 3, 5, 6, 8, 12, 13, 15, 16 and 19 have been amended and claims 4 and 20 have been cancelled.  Claims 1-3 and 5-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 remains unclear as to whether Applicant intends to claim a method of operating (using) the parking mechanism, or a method of designing (making) the parking mechanism. The preamble of amended claim 19 now recites “A method of operating a parking mechanism in a vehicle”. However the various steps recited in the body of the claim are performed while designing (making) the parking mechanism. It is making a parking mechanism for a vehicle”.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,439,867 (Lemieux).
Regarding claim 1, Lemieux discloses a parking mechanism (see Figs. 1-4 and column 1, lines 65-67), comprising: one or more actuation mechanisms (108, 110, 82) drivingly connected to at least a portion of a cam (62); a parking pawl (56) having a first end portion and a second end portion with one or more parking pawl teeth (54) extending outward from at least a portion of an inner surface of said first end portion; wherein said second end portion of said parking pawl has a parking pawl pin aperture (the hole receiving shaft 58) having a size and shape to receive and/or retain at least a portion of a parking pawl pin (shaft 58) therein; wherein said first end portion of said parking pawl includes a rolling element (116) extending from an outer surface of said first end portion and engageable with at least a portion (80) of said cam; a parking gear (50) having one or more parking gear teeth (52) extending outward from at least a portion of a body portion with an outer surface; wherein at least a portion of said one or more parking pawl teeth of said parking pawl are selectively engagable with at least a portion of said one or more parking gear teeth.  

Regarding claim 9, the one or more parking gear teeth (52) of said parking gear (50) have cross-sectional profile or shape comprising in order a first portion (a radially inner portion of one radially extending side of a tooth), a second portion (a radially inner portion of one radially extending side of a tooth), a third portion, a fourth portion, a fifth portion, a sixth portion, and/or a seventh portion as shown in the annotated figure below.


    PNG
    media_image1.png
    368
    370
    media_image1.png
    Greyscale

Regarding claim 17, as can be seen in the annotated figure below said one or more parking pawl teeth (54) of said parking pawl (56) have a cross-sectional profile or shape comprising first substantially straight portion (the radially extending surface 1), a second substantially straight portion (the radially inwardly facing surface 2) and a third substantially straight portion (the radially extending surface 3). The corner A where the first and second straight portions 1 and 2 intersect defines a first transition portion, and the corner B where the second and third straight portions 2 and 3 intersect defines a second transition portion.

    PNG
    media_image2.png
    188
    442
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,439,867 (Lemieux) in view of U.S. Patent No. 5,269,195 (Kitagawara).
The parking mechanism of Lemieux has a disengaged position, a first engaged position, and a second engaged position; wherein in said disengaged position (where .

Allowable Subject Matter
Claims 5-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 5,964,135 discloses a parking mechanism including a pawl 26 having a roller 36.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656